Citation Nr: 1733452	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 30 percent for asbestosis.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to August 28, 2014.

5.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from January 2010, August 2012, and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Board remanded the issue of a higher rating for asbestosis for additional development.

Although the asbestosis rating issue was the only issue certified to the Board, a review of the record shows that additional issues have been perfected over which the Board has jurisdiction.  

An August 2012 rating decision granted a higher rating of 50 percent rating for PTSD, and denied service connection for bilateral hearing loss and tinnitus.  An October 2012 rating decision denied a TDIU.  The Veteran initiated appeals of these claims and a statement of the case (SOC) was issued in July 2013.  Although the electronic Veterans Appeals Control and Locator System (VACOLS) indicated the appeal was closed because the Veteran did not perfect his appeal, VBMS contains a timely filed substantive appeal received in September 2013.

In September 2014, the Veteran's attorney submitted additional evidence in support of these claims and the submission was viewed as is in support of new claims.  An August 2015 rating decision granted a 100 percent rating for PTSD effective August 28, 2014, reopened and denied the claim for service connection for a hearing loss disability, and declined reopening the claim for service connection for tinnitus.  Because no appeal resulted from this decision, the appeal was closed.  However, as previously noted, appeals of these issues were previously perfected; thus, they were still active and pending when new claims for these issues were raised.  Since a 100 percent rating for PTSD was granted as of August 28, 2014, only the period prior to this date remains active.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that there must be further delay before considering this appeal.

The RO issued a supplemental statement of the case (SSOC) in April 2015 that considered VA treatment records dated from June 2002 through March 2015.  However, the only VA treatment records that have been associated with the Veteran's claims file are dated in 2011 and 2012.  As a result, pertinent records have not been made available for the Board's review.

It is also noteworthy that the SSOC reports findings from the June 2014 VA examination, and includes post test comments that are not found in the actual VA examination report.

The Board needs a completed record in order to appropriate adjudicate the claim.

With regard to the other issues, the Board notes that the TDIU claim has not been adjudicated since the July 2013 SOC was issued.  The award of the 100 percent rating for PTSD effective August 28, 2014 does not render moot the TDIU issue.  

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  

The Board finds that another opinion is needed to determine the etiology of the Veteran's hearing loss.  He was provided a VA examination in May 2012 and the examiner offered an unfavorable opinion.  In reviewing the rationale, it appears to be lacking.  The clinician offered statistics as to the accuracy of whispered voice tests in detecting hearing loss and stated that if hearing loss between 50 to 80 decibels in the ranges of 1000 to 4000 Hertz had been present at separation, then it would have been detected.  However, the audiologist does not adequately address how the insensitivity of whispered voice and spoken voice tests may be in detecting lower levels of hearing loss to include whether even shifts of hearing loss at these levels would even be detected.

In September 2014, the Veteran's attorney offered a favorable opinion regarding hearing loss.  The audiologist noted the Veteran's reports of acoustic trauma in service and offered an opinion, but did not adequately explain a connection between service and current hearing loss.  The Board further notes that the audiologist did not have access to the Veteran's file, which reveals some inconsistencies between what was reported to the private audiologist and the VA audiologist.  Since both opinions contain deficiencies, another opinion is needed.

A remand is also necessary to afford the Veteran proper due process since he was given incorrect notice as to his claims in the April 2015 notice letter.  Furthermore, because the issues were handled as new claims rather than as the ongoing, pending claims, his attorney has not had the opportunity to present any arguments to the Board in support of the claims.

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2016).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).

An appellate decision may be vacated on the grounds that the claimant was denied due process, including the denial of the right to representation through action or inaction by the Board.  38 C.F.R. § 20.904(a)(1) (2016).  Therefore, the Veteran's attorney must be given an opportunity to submit argument with respect to the appeal each time the case comes before the Board.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associated with the claims file, VA treatment records since 2002.  These records must include the results of pulmonary function tests in June 2013, June 2014, and September 2014 and any comments associated with these tests.  

2.  After all available records have been associated with the claims file, make the Veteran's electronic claims file available to an appropriate VA examiner for review to determine the etiology of the Veteran's hearing loss and tinnitus.  If the VA examiner determines that the requested opinions may not be provided without a physical examination, such should be scheduled.

a) The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has a bilateral hearing loss disability that had its onset during service or is otherwise related to his service, to specifically include his exposure to noise trauma therein.

b) The VA examiner should address the medical opinions offered in 2012 and 2014, and the Statistical Analysis of Hearing Loss Among Navy Personnel.

c) A complete rationale is needed with reference to pertinent evidence as needed that supports all conclusions made.

3.  After the above is completed and any other development deemed necessary is undertaken, readjudicate the claims on appeal, to include the claim for TDIU.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




